Citation Nr: 0804520	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-38 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In December 2006, the veteran withdrew his request for a 
hearing before the Board at the Philadelphia RO.  The Board 
will therefore proceed with the adjudication of the claims.

In a July 2007 rating decision, the RO denied entitlement to 
service connection for a cyst of the low back.  As the 
veteran has not filed a notice of disagreement with respect 
to this rating decision, the issue of entitlement to service 
connection for a low back cyst is not before the Board.

The issue of entitlement to service connection for a 
respiratory disability is remanded to the RO via VA's Appeals 
Management Center, and is addressed in the remand that 
follows the order section of this decision.



FINDINGS OF FACT

1.   The veteran's current diabetes mellitus is not 
etiologically related to active duty service.

2.  The veteran's current colon cancer is not etiologically 
related to active duty service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).

2.  Colon cancer was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112; 1131, 1137; 38 
C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In letters issued in May and July 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the May 
and July 2005 letters contained notations that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.

The veteran was notified of the first three elements of the 
Dingess notice by the May and July 2005 VCAA notice letters.  
While he did not receive information regarding the effective 
date or disability rating elements of his claims until 
November 2006, since the claims are being denied, no 
disability rating or effective date will be assigned.  In 
addition, this notice deficiency was remedied by the 
readjudication of the claim in August 2007, after the proper 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

The veteran has not been afforded a VA examination in 
response to his claims.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Board may, however, 
determine that such reports are not credible, and decline to 
provide an examination. See McLendon v. Nicholson, at 84.  
.  
In this regard, the veteran has not reported a continuity of 
symptomatology with regard to colon cancer and there is no 
competent evidence otherwise linking that disease to service.  
The veteran has reported in recent years that he was found to 
have elevated blood sugar in service and began to receive 
treatment for diabetes within one year of service.  The 
contemporaneous service and post-service treatment records 
are negative for any mention of diabetes in service or in the 
decades immediately after service.  The veteran's 
contemporaneous statements do not report diabetes, and 
glucose testing was negative. His wife has provided a 
statement that diverges from the veteran's recent statements.  
She reported that he began seeing a private physician after 
service and "eventually" was treated for diabetes.  The 
veteran's recent statements are inconsistent with the 
contemporaneous record.  Hence they are not credible.  An 
examination is therefore, not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and malignant tumors, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Diabetes Mellitus

The veteran contends that he was found to have elevated blood 
sugar levels during active duty and that within a year of his 
separation he was prescribed medication for diabetes by his 
private physician.  He has stated that follow up treatment 
was not recommended in service, and that he was discouraged 
from seeking treatment while aboard ship.  The medical 
evidence of record shows that he was initially found to have 
diabetes at least 30 years after his separation from active 
duty service.

Service treatment records are negative for complaints or 
treatment pertaining to diabetes, and the enlistment 
examination for separation in September 1957 shows that 
testing of the veteran's blood sugar was negative.

Although the post-service medical evidence of record shows 
that the veteran currently has diabetes mellitus, there is no 
contemporaneous post-service evidence of this disorder until 
more than 40 years after the veteran's discharge from 
service. The record also does not contain medical evidence 
linking the veteran's diabetes to his active duty service.  
In addition, the veteran has not clearly reported a 
continuity of symptomatology since service.  

The Board notes that while the veteran has stated that he 
underwent treatment for diabetes within a year from his 
separation from active duty service, he has also reported 
that records of this treatment are unavailable as his doctor 
is now deceased.  

The earliest medical evidence of diabetes mellitus contained 
within the record is a November 1997 clinical record from the 
VA Medical Center (VAMC) noting that the veteran was seen for 
a new consultation for diabetes mellitus and associated 
peripheral neuropathy.  

Additional treatment records show that the veteran has been 
inconsistent in his reports of an initial diagnosis of the 
condition.  For example, in October 1999 he reported having 
had diabetes for 30 years, while in October 2002 he reported 
having been diagnosed with diabetes only 10 years prior.  
Neither of these histories would place the onset of diabetes 
in service or proximate to the time of his service.

Although the veteran has contended that he was discouraged 
from seeking treatment in service, and that records created 
aboard ship may have been destroyed.  His service treatment 
records show that he was seen for a number of complaints 
ranging from headaches to back pain to stomach aches.  He had 
the opportunity to report the history of elevated blood sugar 
when he completed his report of medical history prior to 
leaving service.  He did not do so.

In addition, in connection with a claim for service 
connection for a myocardial infarction, the veteran was 
provided a VA examination in August 1978.  He made no mention 
of having been diagnosed with diabetes and reported no 
treatment with respect to his condition.  Furthermore, 
private clinical records from June 1978 for treatment of a 
myocardial infarction contain laboratory results establishing 
that the veteran's glucose levels were normal.  

As noted above, the statement from the veteran's wife does 
not report treatment for diabetes within one year of service.  
The veteran has also submitted a statement from his priest, 
dated in March 2006, but this only reports observations in 
the last four years.

The record also contains an April 1987 letter from the 
veteran's private physician, noting that the veteran denied a 
history of diabetes.  The Board finds that this history, 
given for clinical purposes, is more credible than the 
statements given by the veteran and his wife that he was 
diagnosed with diabetes in 1974 that were given for 
compensation purposes.  

In essence, the only evidence in support of the veteran's 
claim for service connection is his own statements made in 
pursuit of the claim for benefits.  These  statements are 
outweighed by the contemporaneous record.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



Colon Cancer

The veteran contends that his colon cancer is related to his 
active duty service, in that colon cancer takes a long time 
to develop.  

Service treatment records are negative for complaints or 
treatment pertaining to colon cancer.  The enlistment 
examination for separation indicates that all the veteran' 
systems were found to be normal during clinical examination.

The post-service medical evidence of record establishes that 
the veteran was diagnosed with carcinoma of the colon in May 
2005.  Private treatment records from January 2007 show that 
the veteran has undergone chemotherapy and is currently 
diagnosed with stage III colon carcinoma.  

Although the medical evidence establishes that the veteran 
has been diagnosed with cancer of the colon, there is no 
post-service medical evidence of this disorder until more 
than 40 years after the veteran's discharge from service or 
of a nexus between his cancer and his military service.  

The veteran has also not reported a continuity of 
symptomatology since service and no competent medical 
professional has otherwise linked the veteran's colon cancer 
to service.

In essence, the only evidence in support of the veteran's 
claim for service connection is his own statements.  This is 
not competent evidence of a nexus between his disability and 
service, since as a laypersons, the veteran is not qualified 
to render an opinion concerning medical causation.  Barr, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for colon cancer is denied.


REMAND

The veteran contends that he incurred a respiratory 
disability, due to exposure to asbestos during his active 
duty service in the Navy.  He has reported asbestos exposure 
aboard ships.  Service medical records confirm his service 
aboard the U.S.S. Salem.  He has also reported work prior to 
1972 in manufactured housing.  In October 2005 the veteran 
underwent a private CT scan of his chest.  He was diagnosed 
with asbestos pleural related disease.  A VA examination is 
needed to determine whether the veteran has a current 
respiratory disorder related to in-service asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided a VA 
examination by a physician with the 
expertise to determine the nature and 
etiology of the veteran's claimed 
respiratory disabilities.

The examiner should review the claims 
folder, including the service treatment 
records, and examine the veteran.  Any 
necessary tests should be performed.  
Thereafter, the examiner should proffer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or better 
probability) that any current respiratory 
disabilities are etiologically related to 
any disease or injury in service, 
including his claimed exposure to 
asbestos while serving aboard the U.S.S. 
Salem.  The rationale for any opinions 
should also be provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


